EXHIBIT 10.1

REPLIGEN CORPORATION

AMENDED AND RESTATED

NON-EMPLOYEE DIRECTORS’ COMPENSATION POLICY

Cash Fees

Annual Retainer:

 

     Annual Retainer  

Board of Directors (the “Board”)

  

Each Non-Employee Member of the Board

   $ 55,000  

Additional Retainer for the Chairperson

   $ 95,000     

 

 

 

Audit Committee

  

Committee Chairperson

   $ 30,000  

Other Committee Members

   $ 10,000     

 

 

 

Compensation Committee

  

Committee Chairperson

   $ 20,000  

Other Committee Members

   $ 10,000     

 

 

 

Nominating and Corporate Governance Committee

  

Committee Chairperson

   $ 16,000  

Other Committee Members

   $ 5,000     

 

 

 

The Annual Retainer will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the non-employee director. Amounts owing
to non-employee directors as Annual Retainer shall be annualized, meaning that
for non-employee directors who join the Board during the calendar year, such
amounts shall be pro rated based on the number of calendar days served by such
director.

Per Meeting fees:

None, unless otherwise specifically duly approved by the Board or any committee
thereof hereafter.

Equity

Initial Equity Grant for a Non-Employee Director:

On the effective date of a new director’s appointment or first election to the
Board, such new director shall receive an option to purchase shares of Common
Stock with an aggregate value of $150,000 on the date he or she joins the Board
(the “Initial Award”). The “strike price” for the Initial Award shall be the
Closing Price. The Initial Award shall vest annually in three equal installments
on the first, second and third anniversary of the date of grant, provided that
if a new director is first elected to the Board at an annual meeting of
stockholders, then each vesting date in respect of such Initial Award shall be
on such anniversary of the date of grant or the date of the annual meeting of
stockholders during such year, whichever is earlier, subject in all cases to
service on the Board on such date.

Annual Equity Grant for each Non-Employee Director:

Each non-employee director reelected to the Board at any annual meeting of
stockholders shall receive an award of a stock option to purchase shares of
Common Stock and an award of restricted stock units on such date (collectively,
the “Annual Award”).



--------------------------------------------------------------------------------

The stock option to be granted in the Annual Award (i) to the Chairperson of the
Board shall have an aggregate value of $92,500 and (ii) to all
other non-employee directors shall each have an aggregate value of $67,500. The
number of shares subject to each such stock option shall be determined by the
Company using a Black Scholes methodology and its customary assumptions
therefor.

The number of restricted stock units to be granted in the Annual Award (i) to
the Chairperson of the Board shall $92,500 divided by the Closing Price and
(ii) to all other non-employee directors shall each be equal to shall be equal
to $67,500 divided by the Closing Price.

Each Annual Award shall be fully vested on the anniversary of the date of grant
or the date of the next annual meeting of stockholders, whichever is earlier,
subject to service on the Board on such date.

Sale Event Acceleration

In the event of a Sale Event (as defined in the Company’s 2018 Stock Option and
Incentive Plan), the equity retainer awards, including the Initial Award and
each Annual Award, granted to non-employee directors pursuant to this policy
shall become 100% vested and exercisable or nonforfeitable immediately prior to
such Sale Event.

Definitions

“Closing Price” shall mean the reported closing price of Repligen Corporation’s
Common Stock on the Nasdaq Global Market on any grant date, or the preceding
business date if there are no market quotations on such date.

“Common Stock” shall mean the common stock of Repligen Corporation, par value
$0.01 per share.

*        *        *

ADOPTED BY THE BOARD OF DIRECTORS on February 26, 2020.